The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Pawnee county on a charge of having the possession of a still and were each sentenced to pay a fine of $500 and to serve six months in the county jail.
The judgment was rendered in May, 1928, and the appeal was lodged in this court in August, 1928. No briefs in support of the appeal have been filed. The evidence is that at the time charged certain officers with a search warrant discovered a still in a house about 250 or 300 feet from the house in which defendants lived. The still was set up ready for operation, and defendants at the time stated that the still belonged to them and that they had been operating it. The evidence amply sustains the judgment. Defendants in addition to their plea of not guilty also pleaded former jeopardy, but offered no evidence in support of it other than an information which charged defendants with having the unlawful possession of whisky. The defendants did not take the stand, and there is no evidence that the charge in that case had any connection with the charge in this case, or that defendants had ever been placed on trial upon that charge. No reversible error is made to appear.
The case is affirmed. *Page 91